DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 1 are directed to An apparatus for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor (i.e., a machine). Therefore, claims 1-7 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
An apparatus for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor, comprising:
a sensor reading acquirer configured to acquire the detected speed from the vehicle speed sensor;
a relative speed detector configured to detect a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle; and
a scale factor calculator configured to calculate the scale factor based on the relative speed and the detected speed.
The examiner submits that the foregoing bolded limitation(s) constitute a "Mathematical Concepts" because under its broadest reasonable interpretation, the claim covers mathematical calculations. For example, “calculate the scale factor based on the relative speed and the detected speed” in the context of this claim encompasses mathematical calculations based gathered data/values. Accordingly, the claim recites at least one abstract idea.
 101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An apparatus for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor, comprising:
a sensor reading acquirer configured to acquire the detected speed from the vehicle speed sensor;
a relative speed detector configured to detect a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle; and
a scale factor calculator configured to calculate the scale factor based on the relative speed and the detected speed.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “acquire the detected speed from the vehicle speed sensor” “detect a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle”, the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “acquire the detected speed” and “detect a relative speed” indicate pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
	Regarding the additional limitations of “sensor reading acquirer”, “relative speed detector”, and “scale factor calculator”, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, sensor reading acquirer recited at a high-level of generality (i.e., as processor performing a generic computer function of acquiring data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Relative speed detector recited at a high-level of generality (i.e., as sensor performing a generic computer function of acquiring data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Scale factor calculator recited at a high-level of generality (i.e., as processor performing a generic computer function of calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “sensor reading acquirer”, “relative speed detector”, and “scale factor calculator” amounts to nothing more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. 
Furthermore, regarding the additional limitation of “acquire the detected speed from the vehicle speed sensor” “detect a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle”, the examiner submits that the limitation merely adds pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
Hence the claim is not patent eligible. 
Therefore, claim(s) 1 is/are ineligible under 35 U.S.C. 101.
	
Dependent claim 2-7 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claim 2-7, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 because the claim merely elaborates on the previously established abstract idea, as analyzed above. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding Claim 2, the claim recites “detect a relative speed of the vehicle to the stationary object” which is merely pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process and fail to integrate the abstract idea into a practical application.

Regarding Claim 3, the claim recites “detect a relative speed of the vehicle to the stationary object” which is merely pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process and fail to integrate the abstract idea into a practical application.

Regarding Claim 4, the claim recites “a reliability determiner configured to determine a degree of reliability of a result of calculation by the scale factor calculator; and a stopper configured to, if the reliability determiner determines that the degree of reliability is relatively low, stop specific processing which would otherwise be performed directly or indirectly using the vehicle speed calculated with use of the scale factor.” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.

Regarding Claim 5, the claim recites “determine the degree of reliability of the result of calculation by the scale factor calculator” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.

Regarding Claim 6, the claim recites “determine the degree of reliability of the result of calculation by the scale factor calculator” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.

Regarding Claim 7, the claim recites “calculate the scale factor taking into account a result of estimation of the road surface condition by the road surface condition estimator” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.

Claims 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 8 are directed to A method for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor (i.e., a process). Therefore, claims 8 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 8 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 8 recites:
A method for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor, the method comprising:
acquiring the detected speed from the vehicle speed sensor;
detecting a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle; and
calculating the scale factor based on the relative speed and the detected speed.
The examiner submits that the foregoing bolded limitation(s) constitute a "Mathematical Concepts" because under its broadest reasonable interpretation, the claim covers mathematical calculations. For example, “calculating the scale factor based on the relative speed and the detected speed” in the context of this claim encompasses mathematical calculations based gathered data/values. Accordingly, the claim recites at least one abstract idea.
 101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor, the method comprising:
acquiring the detected speed from the vehicle speed sensor;
detecting a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle; and
calculating the scale factor based on the relative speed and the detected speed.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of  “acquiring the detected speed from the vehicle speed sensor” “detecting a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle”, the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “acquire the detected speed” and “detect a relative speed” indicate pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of “acquiring the detected speed from the vehicle speed sensor” “detecting a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle”, the examiner submits that the limitation merely adds pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
Hence the claim is not patent eligible. 
Therefore, claim(s) 8 is/are ineligible under 35 U.S.C. 101.

Claims 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 9 are directed to A non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by a processor, causing the processor to perform a method for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor (i.e., a machine). Therefore, claims 9 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 9 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 9 recites:
A non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by a processor, causing the processor to perform a method for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor, the method comprising:
acquiring the detected speed from the vehicle speed sensor;
detecting a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle; and
calculating the scale factor based on the relative speed and the detected speed.
The examiner submits that the foregoing bolded limitation(s) constitute a "Mathematical Concepts" because under its broadest reasonable interpretation, the claim covers mathematical calculations. For example, “calculating the scale factor based on the relative speed and the detected speed” in the context of this claim encompasses mathematical calculations based gathered data/values. Accordingly, the claim recites at least one abstract idea.
 101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by a processor, causing the processor to perform a method for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor, the method comprising:
acquiring the detected speed from the vehicle speed sensor;
detecting a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle; and
calculating the scale factor based on the relative speed and the detected speed.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of  “acquiring the detected speed from the vehicle speed sensor” “detecting a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle”, the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “acquire the detected speed” and “detect a relative speed” indicate pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of “acquiring the detected speed from the vehicle speed sensor” “detecting a relative speed of the vehicle to a stationary object based on a result of detection by an object detector that detects an object around the vehicle”, the examiner submits that the limitation merely adds pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
Hence the claim is not patent eligible. 
Therefore, claim(s) 9 is/are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US US20160223661A1) in view of Kull (US6300896B1).

	In regards to claim 1, Song teaches an apparatus for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor, comprising: 
a sensor reading acquirer configured to acquire the detected speed from the vehicle speed sensor (Song: 19 “The wheel speed sensors 164 measure wheel speeds of one or more of the wheels 116 of the vehicle 100”; Para 40 “In step 407, vehicle motion calculations are performed based on the sensor data of step 406. In certain embodiments, the vehicle motion calculations include calculated estimates of vehicle velocity using wheel speed sensors and/or vehicle inertial measurements. Also in certain embodiments, velocity estimates Vx, Vy are determined based on one or more dynamic models using the wheel speed measurements and/or the vehicle inertial measurements (e.g., acceleration and/or orientation) from step 406. In one embodiment, step 407 is performed by the processor 172 of FIG. 1”);
a relative speed detector configured to detect a relative speed of the vehicle to a stationary object (Song: Para 42 “An estimate of the motion of the vehicle is generated using the radar data (step 412). Specifically, in one embodiment, one or more measures of velocity for the vehicle are generated using the radar data of step 404 over time (e.g. over multiple iterations) with respect to the objects that were verified to be stationary objects over time, as well as the yaw rate data from step 406. In various embodiments, this is performed by the processor 172 of FIG. 1, for example using various techniques discussed below”) based on a result of detection by an object detector that detects an object around the vehicle (Song: Para 41 “A determination is made as to which of the tracked objects are stationary objects (step 408). In one embodiment, the radar data of step 404 is used to monitor the various objects contacted by the radar signals over time in various iterations, in order to determine which of the objects are stationary. In addition, in step 410, the objects are tracked and buffered over time to verify that they are in fact stationary objects. In one embodiment, these determinations are performed by the processor 172 of FIG. 1 using radar data from the radar sensors 162 of FIGS. 1-3 from step 404”).
Yet Song do not teach a scale factor calculator configured to calculate the scale factor based on the relative speed and the detected speed
However, in the same field of endeavor, Kull teaches a scale factor calculator configured to calculate the scale factor based on the relative speed and the detected speed (Kull: Col. 2 Lines 52-56 “the correction factor is determined by averaging quotients of the relative speed of objects which are identified as being stationary, with respect to the vehicle speed derived from the wheel rotation speed signals”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify apparatus for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor of Song with the feature of a scale factor calculator configured to calculate the scale factor based on the relative speed and the detected speed disclosed by Kull. One would be motivated to do so for the benefit of “adjustment of the signal which represents the vehicle speed thus allows the adjustment to be carried out with little complexity in terms of sensors” (Kull: Col. 2 Lines 14-16).

	In regards to claim 2, the combination of Song and Kull teaches the apparatus according to claim 1, and Song further teaches the object detector includes a radar device that transmits radar waves in a forward and travel direction of the vehicle and receives reflected waves from the object around the vehicle (Song: Para 38 “the radar data is obtained via the transmission and receipt of radar signals using the radar sensors 162 of FIG. 1 (e.g., also corresponding to the first radar sensor 208 of FIG. 2, the second radar sensor 308 of FIG. 3, and/or one or more other radar sensors 162). The radar sensors 162 transmit radar signals using a transmitter. The transmitting radar signals subsequently contact the stationary objects (as well as potentially contacting moving objects, such as other vehicles) on or alongside the road on which the vehicle 100 is travelling. After contacting the stationary objects (as well as potentially other objects), the radar signals are reflected, and travel from the other vehicles and/or other objects in various directions, including some signals returning toward the vehicle 100. The radar signals returning to the vehicle 100 (also referred to herein as received radar signals) are received by radar sensors 162 via a receiver. The received radar signals are then provided to the processor 172 of FIG. 1 (for example, via the interface 176 of the controller 104) for processing”), and 
the relative speed detector is configured to, based on a change in location of the stationary object detected by the radar device as viewed from the vehicle, detect a relative speed of the vehicle to the stationary object (Song: Para 41 “A determination is made as to which of the tracked objects are stationary objects (step 408). In one embodiment, the radar data of step 404 is used to monitor the various objects contacted by the radar signals over time in various iterations, in order to determine which of the objects are stationary. In addition, in step 410, the objects are tracked and buffered over time to verify that they are in fact stationary objects. In one embodiment, these determinations are performed by the processor 172 of FIG. 1 using radar data from the radar sensors 162 of FIGS. 1-3 from step 404”; Para 42 “An estimate of the motion of the vehicle is generated using the radar data (step 412). Specifically, in one embodiment, one or more measures of velocity for the vehicle are generated using the radar data of step 404 over time (e.g. over multiple iterations) with respect to the objects that were verified to be stationary objects over time, as well as the yaw rate data from step 406. In various embodiments, this is performed by the processor 172 of FIG. 1, for example using various techniques discussed below”).

In regards to claim 7, the combination of Song and Kull teaches the apparatus according to claim 1, and Song further teaches a road surface condition estimator configured to estimate a road surface condition that is a condition of a road surface on which the vehicle is traveling(Song: Para 52 “if it is determined in step 416 that the difference(s) do exceed the predetermined threshold(s), then a determination is made as to whether the vehicle is in a steady state (step 418). In one embodiment, the vehicle is determined to be in a steady state if the vehicle is being driven relatively straight with a relatively stable velocity and on a relatively stable roadway (e.g., with a relatively high coefficient of friction). Also in one embodiment, the vehicle is determined to be not in a steady state if any of these conditions are not satisfied; for example, if the vehicle is accelerating or decelerating significantly, making a turn, and/or being operated on a roadway with a relatively low coefficient of friction (e.g., on an icy road). In one embodiment, this determination is made by the processor 172 using data from one or more vehicle sensors (e.g., the inertial measurement unit 166 of FIG. 1) using one or more techniques known in the art”; i.e. detecting if the vehicle is operated on a roadway with a relatively low coefficient of friction (e.g., on an icy road) encompass condition of a road surface on which the vehicle is traveling), wherein the scale factor calculator is configured to calculate the scale factor (Song: Para 53 “the processor uses the radar-based velocity estimates of step 412 in addition to the velocity estimates based on the dynamic models of step 414 and/or the calculations of step 407 (for example, by using an arithmetic mean or another average for such values) for such functionality”)  taking into account a result of estimation of the road surface condition by the road surface condition estimator (Song: Para 55 “the enhancement of the dynamic model-based motion (e.g. velocity) estimates of step 414 and/or step 407 with the radar-based motion (e.g. velocity) estimates of step 412 is performed in step 422 at least when both of the following conditions are satisfied at the same time, namely: (A) (A) the difference between the motion (e.g. velocity) values exceeds a predetermined threshold, and (B) the vehicle is not in a steady state” i.e. the road surface condition determine if the vehicle is in a steady state which is used in the determination of velocity using an arithmetic mean or another average for such values which indicate a scale factor).

As per claim 8, it recites a method for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 9, it recites a non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by a processor, causing the processor to perform a method for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor having limitations similar to those of claim 1 and therefore is rejected on the same basis. Song further teaches a non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by a processor, causing the processor to perform a method for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor (Song: Para 22 “During operation, the processor 172 executes one or more programs 182 contained within the memory 174 and, as such, controls the general operation of the controller 104 and the computer system of the controller 104, generally in executing the processes described herein, such as the process 400 described further below in connection with FIG. 4.”; Para 23 “The memory 174 can be any type of suitable memory. For example, the memory 174 may include various types of dynamic random access memory (DRAM) such as SDRAM, the various types of static RAM (SRAM), and the various types of non-volatile memory (PROM, EPROM, and flash). In certain examples, the memory 174 is located on and/or co-located on the same computer chip as the processor 172. In the depicted embodiment, the memory 174 stores the above-referenced program 182 along with one or more stored values 184 (e.g., any stored dynamic models, thresholds, and/or other values) for use in making the determinations”)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US US20160223661A1) in view of Kull (US6300896B1) further in view of KIM (US20190111917A1).

	In regards to claim 3, the combination of Song and Kull teaches The apparatus according to claim 1.
	Yet the combination of Song and Kull do not teach the object detector includes an imager that captures an image in a forward and travel direction of the vehicle, and 
	the relative speed detector is configured to, based on a change in size of the stationary object in the image captured by the imager as viewed from the vehicle, detect a relative speed of the vehicle to the stationary object.
	However, in the same field of endeavor, KIM teaches the object detector includes an imager that captures an image in a forward and travel direction of the vehicle (KIM: Para 130 “The object detection device 300 may include a camera 310, a radar 320, a lidar 330, an ultrasonic sensor 340, an infrared sensor 350, and at least one processor such as processor 370. Each component of the object detection device may be separated from or integrated with the sensing unit, structurally or operatively”; Para 132 “The camera 310 may be located at an appropriate position outside the vehicle 100 in order to acquire images of the outside of the vehicle 100. The camera 310 may be a mono camera, a stereo camera 310 a, an around view monitoring (AVM) camera 310 b, or a 360-degree camera”), and 
the relative speed detector is configured to, based on a change in size of the stationary object in the image captured by the imager as viewed from the vehicle, detect a relative speed of the vehicle to the stationary object(KIM: Para 133 “Using various image processing algorithms, the camera 310 may acquire location information of an object, information on distance to the object, and information on speed relative to the object”; Para 134 “For example, based on change in size over time of an object in acquired images, the camera 310 may acquire information on distance to the object and information on speed relative to the object”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify apparatus for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor of the combination of Song and Kull with the feature of the object detector includes an imager that captures an image in a forward and travel direction of the vehicle, and the relative speed detector is configured to, based on a change in size of the stationary object in the image captured by the imager as viewed from the vehicle, detect a relative speed of the vehicle to the stationary object disclosed by KIM. One would be motivated to do so for the benefit of “the camera 310 may acquire the information on distance to the object and the information on the speed relative to the object” (KIM: Para 136).

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US US20160223661A1) in view of Kull (US6300896B1) further in view of Segawa (US20180232967A1).

	In regards to claim 4, the combination of Song and Kull teaches The apparatus according to claim 1, further comprising: 
	… determine a degree of reliability of a result of calculation by the scale factor calculator (Song: Para 50 “A determination is made as to whether one or more difference(s) between the velocity estimates of step 412 and the corresponding velocity measures from the dynamic models of step 414 and/or the calculations of step 407 (e.g., average velocity values from both techniques) are greater than one or more predetermined threshold(s) (step 416). In one example, the predetermined threshold(s) are stored in the memory 174 are stored value(s) 184 thereof. In one embodiment, the determination of step 416 is performed by the processor 172 of FIG. 1”; i.e. determining the reliability is encompasses by comparing the result from different velocity estimates); and 
	a stopper (Song: Para 52 “if it is determined in step 416 that the difference(s) do exceed the predetermined threshold(s), then a determination is made as to whether the vehicle is in a steady state (step 418)”; Para 53 “If it is determined in step 418 that the vehicle is not in a steady state, then the process proceeds to step 422. During step 422, the processor uses the radar-based vehicle motion estimates of step 412 to enhance the vehicle motion estimates based on the dynamic models of step 414 and/or the calculations of step 407, for implementation in connection with active safety features such as automatic braking, braking assist, steering assist, traction control, electronic stability control, lane departure warning, and lane change awareness.”)configured to … stop specific processing which would otherwise be performed directly or indirectly using the vehicle speed calculated with use of the scale factor(Song: Para 53 “the processor uses the radar-based velocity estimates of step 412 instead of the velocity estimates based on the dynamic models of step 414 and/or the calculations of step 407 for such functionality”; i.e. when the system determined the difference between the velocity estimates exceed the predetermined threshold, it indicated low reliability and stop using velocity estimates based on the dynamic models of step 414 and/or the calculations of step 407).	
	Yet the combination of Song and Kull do not teach a reliability determiner configured to determine a degree of reliability of a result;
	…the reliability determiner determines that the degree of reliability is relatively low.	However, in the same field of endeavor, KIM teaches a reliability determiner configured to determine a degree of reliability of a result (Segawa: Para 161 “The calculation unit 30C calculates a reliability depending on the derivative information. The reliability indicates a degree of reliability in the derivative information”)
	… the reliability determiner determines that the degree of reliability is relatively low (Segawa: Para 170 “The calculation condition of the reliability is to calculate the low reliability as the derivative information is the information indicating the state causing trouble in automatic traveling of the moving object 10 or is the information indicating the abnormal state, or to calculate the reliability depending on the derivative information and the driving mode of the moving object 10”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify apparatus for learning a scale factor used to calculate a true value of a speed of a vehicle from a detected speed that is a sensor reading from a vehicle speed sensor of the combination of Song and Kull with the feature of a reliability determiner configured to determine a degree of reliability of a result; …the reliability determiner determines that the degree of reliability is relatively low disclosed by Segawa. One would be motivated to do so for the benefit of “detect the abnormality of the sensor” (Segawa: Para 101).

In regards to claim 5, the combination of Song, Kull, and Segawa teaches the apparatus according to claim 4, and Kull further teaches the reliability determiner is configured to determine whether or not a tire replacement has been made in the vehicle (Kull: Col. 2 Lines 29-38 “A maximum error in the wheel radius, which may occur as a result of a tire chance when a different tire type is fitted, can be determined on the basis of the tire types approved for a vehicle, the influences of the speed of travel and the centrifugal forces on the tire resulting from this, the change in the wheel radius resulting from heating of the tire, the chance in the dynamic wheel radius due to deformation of the tire when travelling slowly, the influences of the reduction in the profile height, and the influences of changes in the tire air pressure”), and based on a result of determination as to whether or not a tire replacement has been made in the vehicle, determine the degree of reliability of the result of calculation by the scale factor calculator(Kull: Col. 1 Lines 40-44 “it is advantageously also possible to compensate for differences in the determination of the vehicle speed which occur for example, when the tires of all four wheels are replaced. When such a tire change is carried out, a change in the tire type may result in the wheel radius changing considerably, in the range of several percent”; Col. 2 Lines 38-48 “It is advantageous to choose as the predetermined amount a value which is dependent on the order of magnitude of this maximum error. Since the absolute error in the vehicle speed becomes greater with the change in the wheel radius as the vehicle speed increases, the predetermined amount may increase as the vehicle speed increases. However, it is also possible to determine a maximum speed error on the basis of the change in the wheel radius, and to define the predetermined amount accordingly”; i.e. maximum speed error would encompass degree of reliability ).

	In regards to claim 6, the combination of Song, Kull, and Segawa teaches the apparatus according to claim 4, and Song further teaches a road surface condition estimator configured to estimate a road surface condition that is a condition of a road surface on which the vehicle is traveling (Song: Para 52 “if it is determined in step 416 that the difference(s) do exceed the predetermined threshold(s), then a determination is made as to whether the vehicle is in a steady state (step 418). In one embodiment, the vehicle is determined to be in a steady state if the vehicle is being driven relatively straight with a relatively stable velocity and on a relatively stable roadway (e.g., with a relatively high coefficient of friction). Also in one embodiment, the vehicle is determined to be not in a steady state if any of these conditions are not satisfied; for example, if the vehicle is accelerating or decelerating significantly, making a turn, and/or being operated on a roadway with a relatively low coefficient of friction (e.g., on an icy road). In one embodiment, this determination is made by the processor 172 using data from one or more vehicle sensors (e.g., the inertial measurement unit 166 of FIG. 1) using one or more techniques known in the art”; i.e. detecting if the vehicle is operated on a roadway with a relatively low coefficient of friction (e.g., on an icy road) encompass condition of a road surface on which the vehicle is traveling), 
	wherein the reliability determiner is configured to, based on a result of estimation of the road surface condition by the road surface condition estimator, determine the degree of reliability of the result of calculation by the scale factor calculator (Song: Para 53 “If it is determined in step 418 that the vehicle is not in a steady state, then the process proceeds to step 422. During step 422, the processor uses the radar-based vehicle motion estimates of step 412 to enhance the vehicle motion estimates based on the dynamic models of step 414 and/or the calculations of step 407, for implementation in connection with active safety features such as automatic braking, braking assist, steering assist, traction control, electronic stability control, lane departure warning, and lane change awareness. In one embodiment, the processor uses the radar-based velocity estimates of step 412 instead of the velocity estimates based on the dynamic models of step 414 and/or the calculations of step 407 for such functionality. In another embodiment, the processor uses the radar-based velocity estimates of step 412 in addition to the velocity estimates based on the dynamic models of step 414 and/or the calculations of step 407 (for example, by using an arithmetic mean or another average for such values) for such functionality. Also in one example, step 422 is implemented via instructions provided by the processor 172 of FIG. 1. In one embodiment, the process then returns to step 404 in a new iteration”; Para 54 “Conversely, if it is determined in step 418 that the vehicle is in a steady state, then a notification is provided (step 424). In one example, an alert (e.g., a visual, haptic, and/or audio alert to the driver) is provided for the driver as to a possible fault, based on instructions provided by the processor 172 of FIG. 1. In certain embodiments, the process then proceeds to step 422, as the dynamic model-based motion (e.g., velocity) estimates of step 414 and/or the calculations of step 407 are enhanced by the radar-based motion (e.g. velocity) estimates of step 412, as discussed above. In certain other embodiments, the process may return to step 404 in a new iteration”; Para 55 “the enhancement of the dynamic model-based motion (e.g. velocity) estimates of step 414 and/or step 407 with the radar-based motion (e.g. velocity) estimates of step 412 is performed in step 422 at least when both of the following conditions are satisfied at the same time, namely: (A) (A) the difference between the motion (e.g. velocity) values exceeds a predetermined threshold, and (B) the vehicle is not in a steady state” i.e. the steady state of the vehicle is determined based on the road surface condition and indicate the reliability of the calculated velocity ).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668